               Case 19-26043-MAM          Doc 139    Filed 08/06/20     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

IN RE:                                               :       CHAPTER 11
                                                     :
LITESTREAM HOLDINGS, LLC,                            :       CASE NO. 19-26043-MAM
                                                     :
         Debtor.                                     :


    UNITED STATES TRUSTEE’S MOTION TO CONVERT CASE TO CHAPTER 7

         COMES NOW the United States Trustee for Region 21, in furtherance of the

administrative responsibilities imposed pursuant to 28 U.S.C. §586(a), and respectfully moves this

Court to enter an order converting to Chapter 7, the above-styled case. As cause therefore, the

United States Trustee shows as follows.

         1. The Debtor filed a Chapter 11 voluntary petition on November 27, 2019.

         2. The Debtor was in the business of providing telecommunication services to

            homeowners.

         3. The Debtor’s schedules reflect no real property, personal property valued at

            $5,652,000, consisting of cash, accounts receivables and equipment, secured claims

            totaling at $1.1 million, priority tax claims of $379,356 and general unsecured claims

            totaling $3,141,358.

         4. The sole manager of the Debtor is Paul Rhodes.

         5. On July 2, 2020, the Court entered the Order Approving Sale of Substantially All of

            the Debtor’s Assets to JMF Solutions, Inc. (ECF #119). Pursuant to this order, the

            Court granted the sale of the Debtor’s assets for $750,000. The sale resulted in a

            partial distribution in the approximate amount of $526,000 to the secured creditor and

            allowed tax claims to St. Johns County Tax Collector.


                                                 1
      Case 19-26043-MAM           Doc 139        Filed 08/06/20   Page 2 of 4




6. Upon information and belief, the sale closed, and the Debtor is no longer operating.

7. The Debtor has not paid U.S. Trustee’s fees for the second quarter, 2020 and

   currently owes $4,875.

8. On July 28, 2020, the Court entered the Order Granting in Part Debtor’ in

   Possession’s Second Motion to Extend Exclusivity Period to File a Plan and

   Disclosure Statement and Extend Exclusivity Period to Solicit Acceptances Thereto

   and Setting Status Conference (the “Status Conference Order,” ECF 129). Pursuant

   to the Status Conference Order, the Court extended the Debtor’s exclusive period to

   August 11, 2020 to file a plan and disclosure statement. The Court further set a status

   conference for August 11, 2020 at which time the Court may consider conversion of

   this case to Chapter 7.

9. Yesterday, the U.S. Trustee received notice from the Debtor’s counsel that the Debtor

   made approximately $75,000 in payments to the Internal Revenue Service for

   prepetition debts. These payments were made without the Debtor’s counsel’s

   knowledge and without Court approval. The payments were also made in violation of

   any cash collateral order entered in this case.

10. Upon information and belief, due to the sale of assets, the Debtor has no ability to

   reorganize and any plan if filed would be a plan of liquidation. Debtor’s counsel does

   not intend to file a plan at this time.

11. Section 1112(b)(1) provides that, absent unusual circumstances, the Court shall

   dismiss or convert a case to Chapter 7 if the movant establishes cause. Section

   1112(b)(4) provides a list of causes that would meet the requirements of 11 U.S.C.

   §1112(b)(1).



                                             2
              Case 19-26043-MAM          Doc 139      Filed 08/06/20      Page 3 of 4




       12. Debtor’s failure to pay U.S. Trustee’s fees is cause for conversion pursuant to 11

           U.S.C. §1112(b)(4)(K).

       13. Debtor’s payment of pre-petition debt is an unauthorized use of cash collateral and

           has favored one priority creditor over other priority creditors, case for conversion

           pursuant to 11 U.S.C. §1112(b)(4)(D).

       14. The Debtor’s payment of pre-petition debt is gross mismanagement of the estate,

           cause for conversion pursuant to 11 U.S.C. §1112(b)(4)(B).

       15. The U.S. Trustee submits that is not in the best interest of this estate and its creditors

           to remain in Chapter 11.

       WHEREFORE, the United States Trustee respectfully request this Court enter an Order

converting this case to Chapter 7 and granting any other or further relief the Court deems just

and appropriate.



                                                      NANCY J. GARGULA
                                                      United States Trustee

                                                              /s/
                                                      HEIDI A. FEINMAN
                                                      Trial Attorney
                                                      Florida Bar No. 0879460

Office of the U.S. Trustee
51 SW First Avenue
Room 1204
Miami, FL 33130
(305) 536-7285




                                                  3
                Case 19-26043-MAM                Doc 139       Filed 08/06/20         Page 4 of 4




                                       CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the UNITED STATES TRUSTEE’S

MOTION TO CONVERT CASE TO CHAPTER 7 was electronically filed with the Court

using the CM/ECF system, which sent notification to all parties of interest participating in the

CM/ECF system and via First Class U.S. Mail to the following:

Heidi A Feinman         Heidi.A.Feinman@usdoj.gov
Robert C Furr           ltitus@furrcohen.com, atty_furrcohen@bluestylus.com;
                         cworkinger@furrcohen.com; staff1@furrcohen.com
Alvin S. Goldstein      agoldstein@furrcohen.com, atty_furrcohen@bluestylus.com;
                        ltitus@furrcohen.com; cworkinger@furrcohen.com; staff1@furrcohen.com
IPFS Corporation (Chandler) lisa.chandler@ipfs.com
Linda M Leali           lleali@lealilaw.com, featon@lealilaw.com
Peter H Levitt          plevitt@shutts-law.com, sboisvert@shutts.com
Brandon C Meadows bmeadows@jimersonfirm.com, samanthab@jimersonfirm.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
David A Ray             dray@draypa.com, draycmecf@gmail.com; sramirez.dar@gmail.com;
                        drabrams620@gmail.com
David L Rosendorf       dlr@kttlaw.com, rcp@kttlaw.com; ycc@kttlaw.com
Allan E Wulbern         awulbern@smithhulsey.com, busey@smithhulsey.com;
                        czeigler@smithhulsey.com; khettinger@smithhulsey.com

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in this court set forth in Local Rule 2090-1(A).



         DONE this the 6th day of August, 2020.

                                                                           /s/
                                                                HEIDI A. FEINMAN
                                                                Trial Attorney




                                                          4
